Exhibit [FORM LETTER FOR NON-EMPLOYEE DIRECTOR ELECTED PRIOR TO MAY 27, 2009] February 20, 2008 [name and address of director] RE:Continental Airlines Flight Benefits Dear [first name], At its November 27, 2007 meeting, the Board of Directors of Continental Airlines, Inc. (the “Company”), acting pursuant to the recommendation of the Corporate Governance Committee of the Board of Directors and resolutions duly adopted by the Board, made certain adjustments to our flight benefits program in order to comply with I.R.C. Section 409A (“409A”).This letter agreement sets forth the contractual obligations of the parties with respect to the flight benefits, as contemplated and authorized by such resolutions.This letter agreement supersedes and replaces any prior agreements between you and the Company relating to flight benefits. Flight Benefits are provided for your lifetime subject to the terms and conditions set forth in Exhibit A attached hereto.For purposes of Exhibit A, you are referred to as “Non-Employee Director.” This letter agreement shall be binding upon and inure to the benefit of the Company and any successor of the Company, including without limitation any person, association, or entity which may hereafter acquire or succeed to all or substantially all of the business or assets of the Company by any means, whether director or indirect, by purchase, merger, consolidation, or otherwise.This letter agreement and the benefits or obligations hereunder may not be assigned by you. If you are in agreement with the terms of this letter agreement and the terms of the flight benefits set forth on Exhibit A, please execute the attached copy hereof and return it to the Company at the above address, whereupon this letter agreement will become a binding obligation of the parties hereto. Very truly yours, CONTINENTAL
